Citation Nr: 1744971	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  11-31 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease (DJD).

2.  Entitlement to a rating in excess of 10 percent for left knee DJD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1980 to October 1984.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Philadelphia, Pennsylvania Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for right and left knee DJD, rated 10 percent, each, effective December 29, 2009.  In May 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In August 2015 and July 2016, the case remanded for further development.


FINDINGS OF FACT

1.  Throughout, the Veteran's right knee disability is reasonably shown to have been manifested by painful limited motion with objective evidence of arthritis and by slight, but not greater, instability; compensable limitations of flexion or extension are not shown.

2.  Throughout, the Veteran's left knee disability is reasonably shown to have been manifested by painful limited motion with objective evidence of arthritis and by slight, but not greater, instability; compensable limitations of flexion or extension are not shown. 


CONCLUSIONS OF LAW

1.  Throughout, the Veteran's right knee disability warrants a combined 20 percent, but no higher, rating (based on formulation of 10 percent under Code 5010 and 10 percent under Code 5257).  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§  4.1, 4.3, 4.7, 4.10, 4.14, 4.21, 4.59, 4.71a; Diagnostic Codes (Codes) 5003, 5010, 5256-5263 (2016).

2.  Throughout, the Veteran's left knee disability warrants a combined 20 percent, but no higher, rating (based on formulation of 10 percent under Code 5010 and 10 percent under Code 5257).  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.21, 4.59, 4.71a; Codes 5003, 5010, 5256-5263 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As the appeal is from the rating decision that granted service connection for right and left knee DJD, and assigned initial ratings and effective dates for the award, statutory notice had served its purpose and is no longer necessary.  A statement of the case properly provided notice on the downstream issue of entitlement to increased initial ratings.  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where, as here, the appeal is from the initial rating assigned with an award of service connection, the severity of the disability during the entire period from the award of service connection to the present, and the possibility of "staged" ratings for distinct periods of time when varying degrees of disability were shown, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).
When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

The criteria for rating knee disabilities are found at 38 C.F.R. § 4.71a, Codes 
5256-5263.  Under Code 5257, other knee impairment manifested by recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent (the maximum) when severe.  Under Code 5260, limitation of flexion of the leg warrants a 0 percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a maximum 30 percent rating when limited to 15 degrees.  Under Code 5261, limitation of extension of the leg warrants a 0 percent rating when extension is limited at 5 degrees; a 10 percent rating when limited at 10 degrees; a 20 percent rating when limited at 15 degrees; a 30 percent rating when limited at 20 degrees; a 40 percent rating when limited at 30 degrees; and a maximum 50 percent rating when limited at 45 degrees.  The normal range of motion (ROM) of the knee is from 0 degrees of extension to 140 degrees of flexion.  Plate II.  38 C.F.R. § 4.71.

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Code(s) for the specific joint(s) involved. When the limitation of motion is noncompensable under the appropriate Code(s), a 10 percent rating is for application for each such major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.

In determining the degree of limitation of motion, the provisions of 38 U.S.C.A. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Factual Background

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

March 2008 x-rays of the knees show bilateral osteoarthritis. 
  
A July 2008 private clinical record notes complaints of bilateral knee pain following a June 22, 2008 fall down a flight of steps.
 
On January 2010 VA knee examination, the Veteran complained of bilateral, achy, dull pain which occurs when he exerts himself.  He reported stiffness, weakness, and instability; he denied giving way, locking, effusion, and dislocation/subluxation.  He also reported constant use of a cane and flare-ups that occur weekly, last for a few hours, and limit his motion and function to about 75 percent of normal.  On examination, ROM for both knees was 0 to 140 degrees.  Repetitive use testing showed objective evidence of pain, but no additional limitation of ROM.  Bilateral crepitus and grinding were present; there was no instability, meniscus abnormality, or ankylosis.  X-rays showed bilateral moderate medial compartment joint space narrowing (DJD).  The examiner noted that the Veteran was retired, but opined that his bilateral knee disability would not have a significant effect on his former desk job.  
  
Based on this evidence, the February 2010 rating decision on appeal granted service connection for left and right knee DJD, rated 10 percent, each, effective December 29, 2009.

A March 2011 VA clinical record notes a complaint of bilateral knee pain rated 4-5/10.  The Veteran denied stiffness, weakness, locking, or giving way.  He reported that his knees "do pop at times."  Examination did not show swelling or medial lateral instability.  Ranges of motion for both knees were normal but with discomfort.  Strength tests were normal 5/5.  There was tenderness to palpation, right more than left.  The impression was mild osteoarthritis of both knees.  He was scheduled to see the Orthotic Clinic to measure him for a right medial unloader brace to "see if this help him and hopefully the pain in this right knee decreases."  A left knee brace would be ordered if indicated in the future.  On April 19, 2011, the Veteran received the right knee brace.      

A July 2011 x-rays showed moderate bilateral medial compartment joint space narrowing.  The impression was bilateral knee ache with arthritis.  The Veteran used a knee brace and cane for walking, and was advised to continue exercises to strengthen his knees.   

An April 2, 2012 clinical record notes complaints of bilateral knee pain rated 6-7/10 that can climb to 8-9/10.  He reported weakness and a history of falls; he requested a left knee brace.  Examination showed bony swelling and tenderness to palpation of the medial aspect of the knee joints; muscle strength was full 5/5; there was no instability.  The assessment was osteoarthritis of both knees.  He was scheduled to see the Orthotic Clinic for a left knee medial unloader brace.  On April 17, 2012, he received a corticosteroid injection in each knee.   
A May 9, 2012 MRI showed a right knee focal tear in the posterior horn of the medial meniscus which extends to the superior articular surface.  Both knees also showed degenerative changes.  

On May 15, 2012, the Veteran complained of bilateral knee pain rated 6/10, swelling, weakness, and increased pain with weight bearing.   Examination showed tenderness to palpation of the medial aspect of the knee joints and crepitus; ranges of motion were normal and accompanied with discomfort; there was no instability.  He was provided a left medial unloader brace.    

On November 2014 VA knee examination the Veteran reported worsening knee pain since the 2010 VA examination.  He reported flare-ups exacerbated by prolonged periods of standing and walking, but also reported that his pain is chronic and that it was difficult to characterize such episodes as flare-ups.  The Veteran reported the use of a cane outside of the home solely for knee pain, and the use of braces on "both knees at alternating times, for pain and to provide support" as he feels his knees might give out.  On examination, ROM for both knees was 0 to 120 degrees; pain was not noted on examination; there was no evidence of pain with weight bearing.  His knees were not tender to palpation.  Repetitive use testing did not result in additional limitation of ROM; pain, weakness, fatigability, or incoordination did not significantly limit functional ability.  The Veteran denied additional loss of ROM during flare-ups.  Muscle strength testing was 5/5 for both knees; there was no ankylosis, atrophy, or crepitus.  Joint stability testing on both knees did not show any instability.  The examiner noted the prior diagnosis of a right meniscal tear, but noted that "current physical exam does not indicate active meniscus tear."  The diagnoses were left and right knee osteoarthritis, and right knee meniscal tear (diagnosed in May 2012).  

A January 2015 VA clinical record notes complaints of bilateral knee pain rated 3-4/10.  The Veteran reported knee stiffness, weakness, pain with weight bearing, and swelling after walking a distance; he denied locking or giving way.  Examination showed tenderness to palpation of the medial aspect of the knee joints; ranges of motion were normal and accompanied with discomfort; muscle strength was full 5/5; there was no instability.  
A March 2015 VA treatment record notes complaints of bilateral knee pain rated 6/10.  Examination showed bony swelling and tenderness to palpation of the medial aspect of the knee joints; ranges of motion were normal and accompanied with discomfort; muscle strength was full 5/5; there was no instability.  The impression was osteoarthritis of both knees and a tear of the right knee posterior horn of the medial meniscus.

On September 2015 VA knee examination, the Veteran reported constant bilateral knee pain with flare-ups during cold, damp weather.  The examiner noted that prior treatment has included steroid injections, physical therapy, and medication.  She also noted the 2012 diagnosis of a right medical meniscus tear that does not require arthroscopy or surgery.  On examination, ROM for both knees was 0 to 120 degrees; pain was not noted on examination.  Repetitive use testing did not result in additional limitation of ROM.  There was no evidence of crepitus, pain with weight bearing, or tenderness to palpation.  Based on the Veteran's descriptions, the examiner opined that ROM during flare-ups for both knees is 0 to 115 degrees.  Review of the record showed no history of recurrent subluxation, lateral instability, or recurrent effusion; joint stability testing was not indicated.   Muscle strength testing was 5/5 for both knees; there was no ankylosis or atrophy.  The examiner noted the prior diagnosis of a right knee meniscus condition but indicated that examination showed no current symptoms.  She also noted that the Veteran uses bilateral knee braces and a cane for his bilateral "knee condition."  Functional impairment is not such that the Veteran would be equally served by an amputation with prosthesis.  The examiner opined that the Veteran's knee disabilities cause difficulty traversing inclines and walking more than two to three blocks.     

In July 2016, the Board remanded the claim for an addendum opinion to reconcile the findings of no instability on previous VA examinations with the Veteran's use of knee braces (ordinarily provided for instability).  An October 2016 addendum opinion (from the September 2015 VA examiner) explained, "Braces at times are worne (sic) not solely due to instability but can help and are designed to provide relief to people who have arthritis in their knees."

On February 2017 VA knee examination, the Veteran reported bilateral knee pain exacerbated by walking long distances and by walking up and down stairs.  He denied flare-ups.  On examination, ROM for both knees was 0 to 120 degrees; pain was not noted on examination.  Repetitive use testing did not result in additional limitation of ROM.  There was no evidence of crepitus, pain with weight bearing, or tenderness to palpation.  Muscle strength testing was 5/5 for both knees; there was no ankylosis or atrophy; joint stability tests for both knees were normal.  The examiner noted the prior diagnosis of a right knee meniscus condition but indicated that examination showed no current symptoms; she stated that right knee "symptoms are from djd of the knee and not meniscal tear."  X-rays showed arthritis in both knees.  The examiner stated that DJD "explains the pain in the knee with walking extended distances and with ascending and descending stairs."  She opined that the Veteran's knee disabilities prevent him from working a job that requires extensive traversing of stairs.    

Analysis

The Veteran's right and left knee disabilities have been rated 10 percent under Codes 5010 for painful, limited motion with objective evidence of arthritis.  He seeks an increased rating, having testified at the May 2015 hearing that he cannot walk for prolonged periods of time and that his knees often swell.  

Initially, the Board notes the applicability of Codes 5256, 5259, 5262, and 5263 has been considered for both knees.  However, as the evidence of record does not show that pathology or separate and distinct symptoms required for ratings under such Codes (ankylosis, removal of symptomatic semilunar cartilage, nonunion or malunion of the tibia or fibula, or genu recurvatum of the knee) was present during the evaluation period, the Board finds that those Codes do not have applicability in these matters (and will not be further discussed).  

The Board has also considered the applicability of Code 5258 for the Veteran's right knee as a May 2012 MRI showed a focal tear in the posterior horn of the medial meniscus.  Based on the competent evidence of record, there is no indication that the meniscal tear causes frequent episodes of "locking," pain, and effusion into joint as required by Code 5258.  Three separate VA examiners found the tear to be asymptomatic.  See November 2014, September 2015, and February 2017 VA examination reports.  Notably, the February 2017 examiner stated that the Veteran's right knee "symptoms are from djd of the knee and not meniscal tear" (emphasis added).  [As the evidence does not show separate and distinct left knee cartilage symptoms, Code 5258 is not applicable.]  Accordingly, a separate rating under Code 5258 is not warranted at any time during the period on appeal.  

The evidence of record, outlined above, shows that throughout the Veteran's right and left knee disabilities have been manifested by limitation of motion with flexion limited to 120 degrees at worst (estimated to 115 degrees during a flare-up), and extension consistently to 0 degrees (i.e., full).  Accordingly, neither flexion nor extension is limited to a compensable degree (as a 10 percent rating would require flexion limited to 45 degrees or extension limited to 10 degrees).  The maximum limitation noted is with consideration of all factors to include pain and flare-ups based on the Veteran's reports; therefore, an increase based on factors such as painful motion, use, or weight-bearing is not warranted.  The current 10 percent rating has been assigned based on painful, limited motion.  Accordingly, an increase in the rating under Codes 5260 and/or 5261 is not warranted.  

The Board acknowledges the Veteran's report of the sensation of bilateral knee instability throughout the appeal period.  See January 2010 VA examination report, (noting the Veteran's complaint of instability), April 2012 clinical record (noting the Veteran's report of weakness and a history of falls, and the November 2014 VA examination report (noting the Veteran's perception that his knees might give out at any time).  Although VA examinations throughout have found no objective evidence of instability, the Board notes that the Veteran was provided VA-prescribed medial unloader braces for his right knee in April 2011 and for his left knee in May 2012.  The Board sought an addendum opinion to reconcile the clinical findings of no instability with the Veteran's use of knee braces (ordinarily provided for stability).  An October 2016 addendum opinion explained that braces are worn not solely due to instability but can help with arthritis; she did not exclude the use of such braces for the Veteran's perceived instability.  In applying the benefit of the doubt to the appeal, the Board finds that the braces were prescribed by VA to address the Veteran's perceived instability.  As the examination reports showed normal knee stability, the Board finds that no more than slight instability is shown at any time during the appeal period.  Accordingly, and in light of the Veteran's complaints of instability in January 2010 (less than one month after the date of the claim), the Board finds that separate 10 percent, but no higher, ratings are warranted throughout for slight instability of each knee under Code 5257.  
  

In summary, a 20 percent combined rating (10 percent under Code 5010 for painful limited motion with objective evidence of arthritis and 10 percent for slight instability under Code 5257) is warranted for each knee disability throughout the period on appeal.  See 38 C.F.R. § 4.25; VAOPGCPREC 23-97 (arthritis and instability of the knee may be rated separately under Codes 5003 and 5257).           

An unappealed April 2016 rating decision denied the Veteran a total disability rating based on individual unemployability (TDIU).  A claim for TDIU has not been re-raised since, in the context of the instant claim for increase.  While VA examiners have opined that the Veteran's back disability limits his ability to walk long distances and traverse stairs, they further opined that he is capable of engaging in sedentary employment.  See January 2010 examination report.


ORDER

20 percent combined (10 percent under Code 5010 and 10 percent under Code 5257) ratings, each, are granted for the Veteran's right and left knee disabilities throughout, subject to the regulations governing payment of monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


